             Case
              Case3:20-cv-00260-HZ
                   3:20-cv-00260-HZ Document
                                     Document31-1
                                              32 Filed
                                                  Filed09/15/21
                                                        09/14/21 Page
                                                                  Page11ofof22




 1

 2

 3

 4

 5

 6

 7

 8

 9                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF OREGON
10

11
     BRUCE F. LOTHROP, an individual                Case No.3:20-cv-00260-HZ
12   resident of Washington State,
13                              Plaintiff &
                                Counter-Defendant   ORDER RE STIPULATED MOTION
14                                                  TO DISMISS BY ALL PARTIES
                    v.
15
     MACGREGOR WALKER, an individual
16   resident of Oregon State,

17                              Defendant &
                                Counterclaimant
18

19

20          THIS MATTER comes before the Court on the Stipulated Motion to Dismiss by All

21      Parties. Having duly considered the Parties’ Motion, the Court makes and enters the
22      following order.
23
            IT IS HEREBY ORDERED as follows:
24

25

26
     ORDER RE STIPULATED MOTION TO DISMISS
     Lothrop v. Walker
     Case No.3:20-cv-00260-HZ
     Page 1 of 2
             Case
              Case3:20-cv-00260-HZ
                   3:20-cv-00260-HZ Document
                                     Document31-1
                                              32 Filed
                                                  Filed09/15/21
                                                        09/14/21 Page
                                                                  Page22ofof22




           The Parties Stipulated Motion is granted, and the original Complaint and all subsequent
 1
           Counterclaims are dismissed with prejudice with each party bearing their own costs and
 2

 3         and attorney fees.

 4

 5          DATED this_______day
                         15      of September 2021.
 6

 7
                                         By___________________________________________
 8
                                            The Honorable Marco A. Hernandez
 9
                                            District Court Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     ORDER RE STIPULATED MOTION TO DISMISS
     Lothrop v. Walker
     Case No.3:20-cv-00260-HZ
     Page 2 of 2
